Exhibit 10.2

AMENDMENT NO. 1 TO

THE ASSET PURCHASE AGREEMENT

This Amendment No. 1 (the “Amendment”), effective as of January 1, 2011, is by
and between Arena Pharmaceuticals GmbH (“Buyer”) and Siegfried Ltd. (“Seller”),
and modifies the Asset Purchase Agreement dated December 18, 2007, by and
between the Parties (the “Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Agreement.

WHEREAS, subject to the Parties’ concurrent execution of Amendment No. 3 to the
Toll Manufacturing Agreement between the Parties dated January 7, 2008, as
amended, and Amendment No. 2 to the Technical Services Agreement between the
Parties, dated January 7, 2008, as amended, the parties desire to amend the
Agreement to change the timing of certain payments by Buyer to Seller.

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

1. The following part of the second sentence of Article 3.2 of the Agreement:

“[…] the second on the fourth anniversary of the Closing Date, and the third on
the fifth anniversary of the Closing Date, each time into the bank account to be
designated by Seller.”

is herewith replaced by the following text:

“[…] the second shall be paid on June 15, 2011, and the third shall be paid on
October 15, 2011, each time into the bank account to be designated by Seller.”

2. This Amendment becomes effective, if Amendment No. 3 to the Toll
Manufacturing Agreement and Amendment No. 2 to the Technical Services Agreement
have already been or are entered into within three business days after execution
of this Amendment the latest.

3. Unless otherwise specifically amended herein, all of the terms and conditions
of the Agreement shall remain in full force and effect.

4. This Amendment may be executed in multiple counterparts, each of which shall
be considered and shall have the same force and effect of an original.

5. This Amendment shall be governed by the laws of Switzerland, excluding the
United Nations Convention on the International Sales of Goods.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed, or caused to be duly executed, this Amendment.

 

SIEGFRIED LTD.       By:  

/s/ Hubert Stückler

    Date:  

March 11, 2011

Print Name and Title:  

EVP

     

By:  

/s/ Hans-Rudolf Kern

    Date:  

March 11, 2011

Print Name and Title:  

Head Corporate Projects

      ARENA PHARMACEUTICALS GMBH      

By:  

/s/ Daniel Müller

    Date:  

March 11, 2011

Print Name and Title:  

Daniel Müller, Head SCM

     

By:  

/s/ Arnaud Schattmeier

    Date:  

March 11, 2011

Print Name and Title:  

Arnaud Schattmeier, Controller

   